DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/908,689, filed on 02 February 2016.
Claim Objections
Claims 1-17 are objected to because of the following informalities:  
In claim 1, line 6, “axial drive” should be “an axial drive”
In claim 2, line 2, “a syringe” should be “the syringe”
In claims 2-10, line 1 respectively, “A guard element” should be “The guard element”
In claim 4, line 2, “the surface” should be “a surface”
In claim 7, line 2, “the axially forwardmost portion” should be “an axially forwardmost portion”
In claim 11, line 1, “a guard element” should be “the guard element”
In claims 12-17, line 1 respectively, “An assembly” should be “The assembly”
In claim 13, line 2, “the profile” should be “a profile”
In claim 14, line 5, “the profile” should be “a profile”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Regarding claim 1, the limitation “axial drive” is indefinite because it is unclear what the scope of the claimed structure is. Based on the instant disclosure, the “axial drive” is for causing movement of the syringe support and could therefore be part of the guard element (which would make it a positively claimed structure) or it could be part of the syringe (which would make it a functionally claimed structure). For examination purposes, the axial drive will be interpreted as either part of the guard element or part of the syringe. Claims 2-18 are rejected for incorporating this indefinite limitation due to their respective dependencies on claim 1.
Regarding claims 2 and 14, the limitation “locating features for locating the guard element on the rear end of the syringe” is indefinite because it is unclear if “locating the guard element” is meant to be an element to help a user find the guard element or if it is meant to be an alignment feature. For examination purposes, an element that can either help a user find the guard element or align the guard element with the syringe will be interpreted as rendering this limitation obvious. Claim 3 is rejected for incorporating this indefinite limitation due to its dependency on claim 2. 
Regarding claim 3, the limitation “the flange” in line 3 is indefinite because it is unclear if the flange is that of the syringe of (claim 1, line 2) or if it is the flange of the guard element of (claim 1, line 3). For examination purposes, “the flange” will be interpreted as the flange of the guard element.
Regarding claim 8, the limitation “an axially forwardly facing surface” of each front cross beam is indefinite because it is unclear if each of these cross beam forwardly facing surfaces are distinct from “an axially forwardly facing surface” of claim 1, lines 4-5. For examination purposes, the axially forwardly facing surfaces of claim 8 will be interpreted as distinct from the axially forwardly facing surface of claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 11-13, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharon et al (US 2008/0082044).
Regarding claim 1, Sharon discloses:
A guard element (38; Fig. 2) for use with a syringe (12, 50) and configured to be positioned at least partly rearwardly of a flange (51; Fig. 1) of the syringe (12, 50), the guard element (38) defining a central bore (¶0079 – “element 38 has a central aperture along its longitudinal axis”) extending in an axial direction (Fig. 2 – the longitudinal axis, or axial direction, is a vertical line through the assembly 2) and having a flange (see Image 1 below) around the bore extending radially outwardly (Image 1), where the flange has an axially forwardly facing surface (Image 1) and an axially rearward facing surface (Image 1), wherein the axially rearward facing surface slopes axially forwardly along radial directions away from said bore (Image 1) and is configured for receiving axial drive (41).
Image 1. Annotated portion of Fig. 2

    PNG
    media_image1.png
    579
    812
    media_image1.png
    Greyscale

Regarding claim 2, Sharon discloses:
A guard element (38) according to claim 1, further comprising locating features (40) for locating the guard element (38) on the rear end of a syringe (12, 50) (¶0078 – “screw threads 40” and “body 50 is provided with mating screw threads (not shown) near its bottom end so that the closure member 38 can be screwed onto body 50”).
Regarding claim 4, Sharon discloses:
A guard element (38) according to claim 1, wherein said axially rearward facing surface of said flange corresponds to part of the surface of a conic frustum (see Image 2 below).
Image 2. Annotated portion of Fig. 2

    PNG
    media_image2.png
    422
    667
    media_image2.png
    Greyscale

Regarding claim 11, Sharon discloses:
An assembly (Fig. 2) including a guard element (38) according to claim 1 and a syringe (12, 50).
Regarding claim 12, Sharon discloses:
An assembly (Fig. 2) according to claim 11, wherein said syringe (12, 50) comprises a barrel (12) having an outlet (20) at a forward end (end with outlet 20), a needle fluidly connected to said outlet (¶0073 – “Nipple 20 may be adapted and configured for attaching an appropriate dispensing device, e.g. a hypodermic needle (not shown)”), an open rear end (50b; ¶0078 – “the bottom-end opening 50b”), a plunger element (22) moveable within said barrel (12), a plunger rod (44) connected to said plunger element (22) for moving said plunger element (22) within said barrel (12) (¶0076-0077 – “plunger 44 consists of a user manipulable plunger shaft 41” and “Bung 22 is adapted and configured to lockingly engage plunger head 64,” which means shaft 41 which includes head 64 drives plunger 22), and a rear syringe flange (51; Fig. 1) extending radially outwardly from a rear end of the barrel (12) (unit 50 forms a rear end of barrel 12).
Regarding claim 13, Sharon discloses:
An assembly (Fig. 2) according to claim 12, wherein an axially forwardly facing side (Image 1 – annotated axially forwardly facing surface) of the guard element (38) is shaped so as to be complementary to the profile of the rear syringe flange (51) (¶0078 – the guard element 38 has screw threads 40 that mates with screw threads on the portion of the syringe 12, 50 proximal to the flange 51, which gives them complementary profiles).
Regarding claim 15, Sharon discloses:
An assembly (Fig. 2) according to claim 11, wherein the syringe contains a liquid drug formulation (¶0074 – “Dispensing unit 10 may be empty or may be filled with a medicament or a component of a formulation, which may typically be a liquid”).
Regarding claim 16, Sharon discloses:
An assembly (Fig. 2) according to claim 15, wherein the barrel (12) of said syringe (12, 50) has a volume corresponding to a single dose of said liquid drug formulation (¶0026 – “the dispensing unit may be a disposable ampoule, for holding a single dose of a medicament for dispensing by the plunger unit”).
Regarding claim 17, Sharon discloses:
An assembly according to claim 15, wherein the liquid drug formulation comprises an aqueous formulation of a therapeutic biologic type drug (¶0004 – “medicaments for human use in the form of a dry powder which are mixed with a liquid to form a liquid formulation shortly, before use. Such medicament, for example, may include a variety of drugs, e.g. antibiotics.” A medicament that is dissolved in liquid can be interpreted as an aqueous formulation for a therapeutic biologic type drug such as antibiotics).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sharon in view of Matlock et al (US 2007/0068531).
Regarding claim 5, Sharon discloses a guard element according to claim 1 but is silent regarding “a plurality of axially forwardly extending legs.” However, Matlock teaches a medicament delivery device, thus being in the same field of endeavor, with a connector (312) between two bodies (310, 104; Fig. 6) with connectors in the form of a plurality of axially forwardly extending legs (the legs that form the slot 724 of locking ears 312a; Fig. 8) to keep the two bodies together and limit forward movement between each half of the connection with respect to one another (¶0032, 0035). Matlock further teaches that such a snap coupling can be used in lieu of threads to connect two elements together (¶0030). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the guard element of Sharon to incorporate the snap connection and therefore axially forwardly extending legs taught by Matlock as such a modification would be the result of a simple substitution of one known element (the snap connection of Matlock) for another known element (the threads of Sharon) to obtain predictable results (connecting two elements together to limit relative movement between them).
Regarding claim 6, Sharon in view of Matlock discloses a guard element according to claim 5, where the plurality of axially forwardly extending legs taught by Matlock form a pair of clasps (312a; Fig. 8) as modified in the rejection of claim 5 and further teaches a front cross beam extending circumferentially to connect the two legs as seen in Image 3 below. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the guard element of Sharon to incorporate the snap connection of Matlock as such a modification would be the result of a simple substitution as outlined in the rejection of claim 5.
Image 3. Annotated portion of Fig. 8

    PNG
    media_image3.png
    468
    536
    media_image3.png
    Greyscale

Regarding claim 9, Sharon in view of Matlock discloses a guard element according to claim 6, wherein said front cross beams taught by Matlock as modified in the rejection of claim 5 have a recessed portion (see Image 4 below) that is fully capable of facilitating assembly of said guard assembly on a syringe support. 
Image 4. Annotated portion of Fig. 8

    PNG
    media_image4.png
    399
    461
    media_image4.png
    Greyscale

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sharon in view of Wang et al (US 2009/0105637). 
Regarding claim 18, Sharon discloses the assembly of claim 11 as detailed in the rejection of claim 11 but is silent regarding the device being an autoinjector.  However, Wang teaches a syringe device for mixing a liquid component and a dry component (Abstract), thus being in the same field of endeavor, that is automatic in both its mixing and its drug delivery functions in order to provide a device that can be used “for emergent rescue and battlefield self-rescue” (¶0141). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the assembly of Sharon to have automatic mixing and automatic delivery (and therefore provide the assembly in an autoinjector) as taught by Wang in order to provide a device that can be used quickly for emergency treatment, as recognized by Wang. 
Allowable Subject Matter
Claims 3, 7, 8, 10, and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536. The examiner can normally be reached M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783